Name: Commission Regulation (EEC) No 3356/81 of 23 November 1981 on import arrangements in respect of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/ 14 Official Journal of the European Communities 26 . 11 . 81 COMMISSION REGULATION (EEC) No 3356/81 23 November 1981 on import arrangements in respect of certain textile products originating in Taiwan account of the quantities laid down in the Annex to Regulation (EEC) No 1987/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up under Article 10 of Regulation (EEC) No 1023/70 , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Articles 2 and 11 thereof, Whereas Commission Regulation (EEC) No 3020/77 (2) established quantitative quotas on imports of certain textile products originating in Taiwan, to cover the period 1 January 1978 to 31 December 1982 ; whereas Council Regulation (EEC) No 255/78 (3) confirmed those measures pending the establishment of definitive arrangements ; Whereas the quantitative quotas established by the said Regulation (EEC) No 3020/77 were adjusted by Regulations (EEC) No 2604/78 (4) and (EEC) No 1987/79 (*) to take account of the requirements of the Community market ; Whereas, following the accession of Greece, the quan ­ titative quotas and allocation thereof among the Member States were replaced, for 1981 and 1982, by Regulation (EEC) No 681 /81 (6) ; Whereas category 73 (track suits) should be inserted in the Annex to Regulation (EEC) No 681 /81 ; Whereas, in Regulation (EEC) No 681 /81 , a correction should be made to category 21 (anoraks) in respect of the Federal Republic of Germany, in order to take The quantitative quotas and allocation thereof among the Member States set out in the Annex to this Regu ­ lation in respect of category 73 (track suits) shall be inserted in the Annex to Regulation (EEC) No 681 /81 . Article 2 The quantitative quotas and allocation thereof among the Member States set out in the Annex to Regulation (EEC) No 681 /81 are hereby replaced, for 1981 and 1982, in respect of category 21 (anoraks) by those specified in the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 124, 8 . 6 . 1970 , p . 1 . ( 2) OJ No L 357, 31 . 12 . 1977, p . 51 . ( 3) OJ No L 39, 9 . 2 . 1978 , p . 1 . (4) OJ No L 317, 10 . 11 . 1978 , p . 1 . 0 OJ No L 229 , 11 . 9 . 1979 , p . 5 . 6) OJ No L 76 , 21 . 3 . 1981 , p . 1 . 26 . 11 . 81 Official Journal of the European Communities No L 339/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Unit Quantity 1981 1982 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys ' outer garments : Women's , girls' and infants ' outer garments : B. Other : Parkas ; anoraks , windchea ­ ters and the like , of woven fabric , of wool , of cotton or of man-made textile fibres BNL DK F D IRL I UK GR EEC 1 000 pieces 80 8 160 2 848 2 40 63 2 3 203 90 10 176 2 894 3 48 76 3 3 300 73 60.05 Outer garments and other BNL 1 000 pieces 354 356 A II b) 3 articles , knitted or crocheted, DK 6 8 not elastic or rubberized : F 43 52 D 700 714 A. Outer garments and clothing IRL 3 4 accessories : I 35 42 UK 183 201 II . Other : GR 6 7 60.05-16 ; 17 ; Track suits of knitted or EEC 1 330 1 384 19 crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres